PER CURIAM:
The instant appeal stems from an order of appeal signed in the district court before July 1, 1982. See La. Const, art. 5, § 5 (as amended by Act No. 843 of 1980, eff. July 1, 1982). Following a fourteen-year delay, the appeal of defendant’s conviction and sentence for armed robbery, La.R.S. 14:64, was lodged in this Court. The record was reviewed and a tentative determination made to place the case on the summary docket for summary disposition. See State v. Duhon, 340 So.2d 151 (On rehearing). After considering the merits of the defendant’s claims made by counsel in brief and during oral argument, we conclude that none of his seven assignments of error has merit and that a written opinion “would add little to the jurisprudence of this state.” Id., 340 So.2d at 152. Accordingly, the defendant’s conviction and sentence are affirmed.
CONVICTION AND SENTENCE AFFIRMED.